United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2189
Issued: August 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2009 appellant filed a timely appeal from a March 25, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. As the most recent merit decision is dated January 25, 2008, more than one year
prior to the filing of this appeal, the Board lacks jurisdiction to review the merits of this case
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly refused appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128.

1

An appeal of an Office decision must be filed within one year of the issuance of such decision for decisions
issued prior to November 19, 2008; see 20 C.F.R. § 501.3(d)(2) or within 180 days of the issuance of such decision
for decisions issued on or after November 19, 2008; see 20 C.F.R. § 501.3(e) (2008).

FACTUAL HISTORY
On April 6, 2007 appellant, then a 41-year-old clerk, filed a traumatic injury claim
alleging that on March 24, 2007 he sustained stress, insomnia and headaches when he was
“repeatedly accused of being caught drinking alcohol by coworkers and managers” on
March 24, 2007. He stopped work on March 27, 2007.
In an accompanying statement, appellant related that on the morning of March 24, 2007
he drove his coworker, Ray Fernandez, to work. Mr. Fernandez had a history of problems with
alcohol. Appellant parked his car across the street from the employing establishment, put a
frozen water bottle in his pocket and gave another water bottle to Mr. Fernandez. When
appellant went into work an acting supervisor, John Luk, told him that Thomas Hom, a manager,
witnessed Mr. Fernandez and him outside drinking beer. Appellant informed Mr. Hom twice
that he and Mr. Fernandez were drinking water but Mr. Hom responded that he saw them
opening beer cans. He was upset about the accusation and feared disciplinary action. A
supervisor and coworkers told appellant that they heard he was caught drinking beer. On
March 26, 2007 appellant asked coworkers for statements confirming that he did not drink beer.
Henry Moye, a manager, told Mr. Hom that appellant did not drink and was assisting
Mr. Fernandez in his attempt to cure his alcoholism.
In a statement dated April 6, 2007, Mr. Hom related that he saw Mr. Fernandez, who had
a history of drinking alcohol, open what appeared to be a beer can that appellant handed him
from the trunk of his car, which was parked across the street from the employing establishment.
He told Mr. Luk to watch Mr. Fernandez and “explained what I thought I saw.” Mr. Hom did
not accuse appellant of drinking. He stated that on April 2, 2007 he “verbally apologized for
[his] bad assumption on March 24, 2007.”
In a statement dated April 6, 2007, Mr. Luk related that on March 24, 2007 Mr. Hom told
him to watch Mr. Fernandez because he may have been drinking. He indicated that Mr. Hom did
not mention appellant or accuse him of drinking. Mr. Luk spoke with appellant because he knew
that he drove Mr. Fernandez to work.
On April 10, 2007 the employing establishment controverted the claim. It noted that the
manager did not accuse appellant directly of drinking but instead of handing a can of beer to
Mr. Fernandez. The employing establishment stated:
“It is apparent that [appellant] handed Ray Fernandez a frozen bottle of water,
which looked like a white beer can from across the street. [Mr. Hom] asked his
supervisor John Luk only to observe Ray Fernandez, who has a well-known
drinking problem. However, the supervisor approached [appellant] (without his
instructions) and asked him if he had been drinking outside. The incident
apparently got twisted in the claimant’s mind and he thought that the manager had
questioned him about the drinking. At no time was the claimant accused of
drinking on March 24, 2007 by the manager or Supervisor John Luk.”

2

The employing establishment noted that it was appellant rather than management
that told his coworkers about the alleged drinking.2
On May 15, 2007 appellant asserted that Mr. Luk signed a statement on April 6, 2007
that conflicted with his other signed version of events. He alleged that Mr. Hom “instructed
Mr. Luk to sign this contradictory statement.”
In a statement received May 18, 2007, Mr. Luk related that on March 24, 2007 Mr. Hom
told him that appellant and Mr. Fernandez were drinking beer outside. Mr. Luk told Mr. Hom
that appellant did not drink. Mr. Hom also inquired about his red skin and Mr. Luk informed
him that he took medication for diabetes and high blood pressure.
By decision dated May 24, 2007, the Office denied appellant’s emotional condition
claim. It discussed his allegation that a manager, Mr. Hom, accused him and a coworker of
drinking beer before work. The Office noted that the employing establishment subsequently
determined that appellant was not drinking beer. It found, however, that Mr. Hom’s discussion
of his suspicion with other managers was an administrative matter. The Office further noted that
Mr. Hom did not take any disciplinary action against him as he realized that he was incorrect. It
concluded that appellant had not established any compensable factors of employment.
On June 3, 2007 appellant requested an oral hearing, which was held on
October 23, 2007. His representative, Mr. Luk, Mr. Hom and Marybel Gonazales, a manager,
testified at the hearing. Appellant’s representative asserted that the employing establishment did
not investigate him but instead accused him of drinking and spread the accusation as gossip.
Appellant described the March 24, 2007 incident. He again noted that Mr. Luk’s statement
conflicted regarding whether Mr. Hom said that he and Mr. Fernandez or just Mr. Fernandez
were outside drinking beer. Mr. Luk related that he could not remember why the statement he
signed differed in that respect. Mr. Hom asserted that on March 24, 2007 he told Mr. Luk to
watch Mr. Fernandez and see if he smelled alcohol. He did not tell Mr. Luk to speak with
appellant. Mr. Hom told only managers about the suspected alcohol drinking but did not
mention it any more.
In a decision dated January 25, 2008, the hearing representative affirmed the May 24,
2007 decision.
He determined that the employing establishment was performing an
administrative function when questioning appellant about possible wrongdoing and that there
was no evidence that it acted unreasonably. The hearing representative also found that there was
no evidence that Mr. Hom gossiped or spread rumors about appellant drinking alcohol. He noted
that it was possible that appellant accidentally spread the rumor when he spoke to Mr. Hom
about the matter. The hearing representative additionally found no evidence of harassment or
discrimination and noted that his failure to obtain redress or a written apology from Mr. Hom
was not a compensable work factor.
On January 21, 2009 appellant, through his representative, requested reconsideration.
His representative argued that Mr. Hom’s version of events was contradictory as he initially
stated that he stopped repeating his suspicions about the alleged beer drinking once he was
2

Appellant submitted numerous statements from coworkers supporting that he did not drink.

3

corrected and then admitted that he told others. Appellant’s representative also noted that
Mr. Luk provided conflicting statements and admitted that Mr. Hom pressured him into making
false statements. He referred to a statement provided by Danny Fong, a coworker, as evidence of
Mr. Hom’s derogatory comments about appellant and noted that Mr. Hom told Marsha Walker, a
coworker, not to say anything to EEO investigators. Appellant’s representative concluded that
Mr. Hom’s actions were “dishonest and destructive.”
Appellant resubmitted statements from his union representative, coworkers and
supervisors dated 2007. He further submitted numerous investigative affidavits from witnesses
in connection with his Equal Employment Opportunity (EEO) claim, including a January 31,
2008 affidavit from Ms. Gonzales, a February 3, 2008 affidavit from Mr. Hom, a February 12,
2008 affidavit from Ms. Walker, a February 12, 2008 affidavit from Danny Fong, a coworker,
and an April 3, 2008 affidavit from Walter Pettus, a coworker. Ms. Walker related that Mr. Hom
told her not to say anything to appellant about his workers’ compensation case. Mr. Fong noted
that after the hearing Mr. Hom indicated that he did not care if appellant was married to a
“f…ing Chinese woman or a f…ing black woman.” Mr. Pettus indicated that he saw Mr. Hom
watch appellant get something from a cooler and noted that appellant had in the past handed him
a beer from his car trunk. He warned appellant that Mr. Hom saw him get something from his
trunk. Mr. Hom, in his affidavit, denied informing anyone that appellant was drinking beer. He
noted that he told other managers of his suspicions but did not spread gossip.
On July 10, 2008 Mr. Luk related that he “felt pressure to sign a statement against
[appellant].” In a statement dated September 30, 2008, Mr. Luk related:
“It seems to me this was a small situation that has become a ‘bigger situation’
when the [employing establishment’s] management conspired to a cover-up story
against [appellant] April 6, 2007 at manager Thomas Hom’s direction with
manager Marybel Gonzales’s approval in the tour office. I continued to object,
but I finally gave [in] to the pressure of my managers and signed the false
statement given to me by Mr. Hom that manipulated the facts against [appellant].
Since April 6, 2007 I feel this act and others has created a retaliatory,
discriminatory and hostile environment by Mr. Hom.”
In a decision without a hearing dated November 18, 2008, an EEO judge found that
appellant did not establish harassment or a hostile work environment from being improperly
accused of drinking alcohol or from workplace gossip. The judge noted that the employing
establishment did not take any adverse action against him or action based on race or disability.
On January 9, 2009 appellant provided a statement relevant to his EEO claim and a
statement listing the relevant events. In a statement dated January 28, 2009, he related that
Mr. Hom’s misconduct caused his work injury.

4

By decision dated March 25, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was not new or pertinent and thus
insufficient to warrant reopening the case for further merit review.3
On appeal appellant argues that he sustained an injury on March 24, 2007 when Mr. Hom
spread rumors about him drinking. He described the events of March 24, 2007, noting that a
manager and other coworkers told him that they heard the story that he was drinking beer.
Appellant asserted that Mr. Hom asked about his red skin and that Mr. Luk acknowledged that he
signed false documents typed by Mr. Hom. He noted that he was at work when the incident
occurred. Appellant stated, “Management used my name and ‘beer drinking’ and then all
conspired and said nobody used my name.”
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,4 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.10

3

The Office noted that in some statement appellant referred to incidents subsequent to the March 24, 2007 work
injury and surrounding events. It advised him to file a new claim if he believed that he sustained an injury due to
those work factors.
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

9

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

5

ANALYSIS
The Office denied appellant’s emotional condition claim after finding that he did not
establish any compensable work factors. It determined that he did not establish either
harassment or error or abuse by the employing establishment in an administrative function.
Appellant did not attribute his emotional condition to the performance of his work duties. He
maintained instead that he sustained a stress-related condition due to an accusation by
management that he had been drinking before work on March 24, 2007 and actions taken by
management in connection with the March 24, 2007 incident. In order to warrant reopening his
case for further merit review, he must raise an argument or submit evidence relevant to the issue
of whether the employing establishment harassed and discriminated against him11 or committed
error or abuse in administrative matters arising out of the March 24, 2007 incident.12
In his request for reconsideration, appellant’s representative argued that Mr. Hom spread
rumors that he was drinking beer and then denied his actions. Mr. Hom also forced Mr. Luk to
provide conflicting statements and told Ms. Walker not to say anything to EEO investigators.
The representative asserted that Mr. Hom’s statement to Mr. Fong about appellant’s wife showed
that he was antagonistic toward appellant. The Office previously considered appellant’s
argument that Mr. Hom told others of his belief that appellant and Mr. Fernandez had been
drinking beer and his contention that Mr. Hom continued to spread rumors about appellant after
he said that he had dropped the matter. Evidence or argument which repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.13
Appellant contends that Mr. Hom told Mr. Luk that he was drinking outside of work and
then coerced Mr. Luk into signing a statement that Mr. Hom did not state that appellant was
drinking. In support of his contention, he submitted a September 30, 2008 statement from
Mr. Luk, who related that management “conspired to a cover-up story against [appellant]
April 6, 2007.” Mr. Luk related that he yielded to pressure from management and signed a false
statement that Mr. Hom provided “that manipulated the facts against [appellant].” He stated,
“Since April 6, 2007 I feel this act and others has created a retaliatory, discriminatory and hostile
environment by Mr. Hom.” Mr. Luk, however, did not provide any specific information
regarding what he signed that was false or adverse in any way to appellant. He further did not
describe any specific discriminatory or hostile action taken against appellant by management.
Consequently, Mr. Luk’s statement is not relevant to establishing harassment or error or abuse by
the employing establishment.

11

For harassment and discrimination to give rise to compensable disability, there must be evidence that
harassment or discrimination did in fact occur. Mere perceptions are not compensable. See V.W., 58 ECAB 428
(2007); Doretha M. Belnavis, 57 ECAB 311 (2006).
12

An administrative or personnel matter will be considered an employment factor only where the evidence
discloses evidence of error or abuse by the employing establishment. T.G., 58 ECAB 189 (2006); Robert Breeden,
57 ECAB 622 (2006).
13

C.N., 60 ECAB ___ (Docket No. 08-1569, issued December 9, 2008); Elaine M. Borghini, 57 ECAB
549 (2006).

6

Appellant’s representative also argued that Mr. Hom told Ms. Walker not to talk to EEO
investigators. He submitted a February 12, 2008 affidavit from Ms. Walker, who related that
Mr. Hom told her not to say anything to appellant about his workers’ compensation case. There
is no evidence that Mr. Hom’s instructions to Ms. Walker not to comment on appellant’s case
were erroneous or abusive and thus this evidence is not relevant to establishing a compensable
work factor.
In a February 12, 2008 affidavit, Mr. Fong maintained that after the hearing Mr. Hom
related that he did not care if appellant was married to a “f…ing Chinese woman or a f…ing
black woman.” In an April 3, 2008 affidavit Mr. Pettus indicated that he saw Mr. Hom watch
appellant get something from a cooler and related that at one time prior appellant had given him
a beer from his car trunk. Mr. Hom, in his affidavit, related that he told other managers about his
suspicions of the beer drinking but did not gossip. These statements are not relevant to showing
harassment or error or abuse in a factor identified by appellant as causing his emotional
condition. Evidence that does not address the particular issue involved does not warrant
reopening a case for merit review.14
With his request for reconsideration, appellant submitted evidence from 2007 already of
record. Evidence which repeats or duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.15
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
On appeal appellant argued that management accused him by name of drinking beer and
then purposefully denied that he was accused. He also related that Mr. Hom gossiped about his
belief that appellant was drinking and questioned his red skin. As discussed, however, the Office
already considered these assertions and thus they do not warrant reopening the claim.
Appellant further maintained that he was at work when the incident occurred and thus
sustained a work injury. In order to establish an emotional condition, however, a claimant must
first establish a compensable work factor.16
CONCLUSION
The Board finds that the Office properly refused appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128.

14

Johnny B. Causey, 56 ECAB 359 (2006); Freddie Mosley, 54 ECAB 255 (2002).

15

See Elaine M. Borghini, supra note 13.

16

There are situations where an injury or illness occurs in the course of the employment and has some kind of
causal connection with it but nevertheless is not covered because it is found not to have arisen out of the
employment. A.K., 58 ECAB 119 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 25, 2009 is affirmed.
Issued: August 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

